Citation Nr: 0709383	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  06-10 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

    Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of RO.

In October 2006, the veteran testified at a hearing before 
the undersigned via vide teleconference.


FINDING OF FACT

An alleged right shoulder disability is not shown to be 
related to the veteran's active duty service.  


CONCLUSION OF LAW

A right shoulder disability is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in January 2003, June 2006, and October 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim and of 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  Finally, he was advised via letter of 
disability ratings and effective dates in accordance with the 
Court's Holding in Dingess/Hartman.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file.  
There is no other evidence of record.  The Board notes that 
during his hearing, the veteran requested additional time in 
which to submit further evidence.  To that end, the 
undersigned left the record open for sixty days.  The veteran 
supplied no additional information and identified no evidence 
that he wished VA's assistance in obtaining.  The Board 
observes that in July 2006, the Social Security 
Administration (SSA) indicated that the veteran never applied 
for SSA disability benefits.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  As explained below, however, the 
veteran has presented no competent medical evidence of an in-
service injury or disease and none is evident from the 
service medical records.  In the absence of such evidence, an 
examination is not necessary.  Any physician rendering an 
opinion of necessity would be required to rely on the 
veteran's own statement as to what transpired in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993); but see 
Coburn v. Nicholson, 19 Vet. App. 427 (2006) (emphasizing 
that the Board may not disregard a medical opinion solely on 
the rationale that the medical opinion is based on a history 
provided by the veteran; rather, the Board must assess the 
veteran's credibility in reporting the statements to the 
medical examiner).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise, as there 
is absolutely no competent evidence of a right shoulder 
disability or that such disability is related to service.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.



Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

The service medical records reflect that the veteran 
sustained a right arm bruise in July 1958.  The discharge 
medical examination report does not indicate any sort of 
right shoulder disability.  

The veteran has not provided any evidence of a current right 
shoulder disability.  The veteran failed to submit medical 
evidence, of any kind, showing that he sustained a right 
shoulder injury in service or that he has a current right 
shoulder disability.  During the veteran's video hearing in 
October 2006, he stated that he had not seen a doctor about 
his shoulder since the time of his separation in October 
1961.  He also stated that a right shoulder disability had 
never been diagnosed.  He testified, however, that he is 
unable to raise his right shoulder, past a certain point, 
without pain or discomfort.

The veteran contended that he had a right shoulder injury in 
July 1958 as a result of playing baseball.  He stated that he 
received treatment, including two weeks of whirlpool therapy.  
He alleged that, even though "it got better," he still had 
only limited use, and that the baseball injury while on 
active duty was the cause.  

Initially, the Board observes that it cannot credit the 
veteran's assertions regarding the nature and cause of his 
alleged right shoulder disability, as the veteran is not 
shown to possess any particular medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, the Board cannot 
grand service connection for the veteran's claimed right 
shoulder disability based on his statements alone.

The evidence, moreover, does not reflect the presence of a 
right shoulder disability.  Absent a present disability, 
service connection cannot be granted.  38 C.F.R. § 3.303, 
Degmetich, supra.  Service connection for the veteran's 
claimed right shoulder disability, therefore, is denied.  Id.

There being no competent evidence in the veteran's favor, the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

Service connection for a right shoulder disability is denied.  



______________________________________________
C. Kedem
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


